DETAILED ACTION
Response to Amendment
 	This Final office action is in response to Applicant’s amendment filed 12/20/2021. Claims 1-19 and 21 have been amended and are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. In addition, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, asset management device claims 1-10 are directed to at least one memory storing a set of instructions; and at least one processor, method claim 11-19 is directed to a series of steps, and computer-readable storage medium claim 21 is directed to storing an asset management 
Under step 2A of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite asset management, including receiving, acquiring, setting, calculating, outputting, and comparing steps.  
The limitations of receiving, acquiring, setting, calculating, outputting, and comparing, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
Specifically, the claim elements recite acquiring information on each of a plurality of pipes that are diagnostic targets as pipe information; setting, based on the pipe information on each pipe, an evaluation item for the pipes; calculating a priority level of a response for each pipe with respect to the evaluation item, wherein the priority level for each pipe indicates a priority as to replacement or repair of the pipe relative to priorities as to the replacement or the repair of other of the pipes; and outputting data for comparing, among the pipes that are the diagnostic targets, the calculated priority levels, wherein the pipe information on each pipe includes a state of the pipe, a parameter directly affecting costs when the pipe has a malfunction, a parameter indirectly affecting the costs when the pipe has the malfunction, a parameter directly affecting the costs when the pipe does not have the malfunction, and a parameter indirectly affecting the costs when the pipe does not have the malfunction.
That is, other than reciting at least one memory storing a set of instructions; and at least one processor, nothing in the claim elements preclude the steps from 
This judicial exception is not integrated into a practical application.  The claims include at least one memory storing a set of instructions; and at least one processor.  The at least one memory storing a set of instructions; and at least one processor in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of at least one memory storing a set of instructions; and at least one processor amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 2 and 3 recite additional selecting, setting, and calculating steps. Claims 4 and 5 further describe the 
Under step 2B of the analysis, the claims include, inter alia, at least one memory storing a set of instructions; and at least one processor.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraphs 0079-0080 of the specification, “The information processing system in Fig. 13 includes a computer 10, input equipment 21, and a display device 22. The computer 10 includes a central processing unit 
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

 	Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Goroshevskiy et al (US 20160231278 A1), in view of Kamoi (US 20150046099 A1).
As per claim 1, Goroshevskiy et al disclose an asset management device, comprising: 
at least one memory storing a set of instructions; and at least one processor configured to execute the set of instructions (i.e., computing device, figure 11) to: 
receive an input of information on each of a plurality of pipes that are diagnostic targets, as pipe information (i.e., the contact magnetic scanner device that uses a magnetic tomography (MT) for contact magnetographic identification and analysis of mechanical flaws/defects, optimized for extended metallic constructions inspection, ¶ 0060); 
set, based on the pipe information on each pipe, an evaluation item for the pipes (i.e., The MT device implementation guarantees minimal customer resources use for monitoring preparation and repair works such as: i) reduces work volume and total costs of pipe access works; ii) greatly reduces time of full diagnostic-repair evaluation-repair planning-repair cycle; iii) gives pipe corrosion prognosis and estimates levels of tense-deformed state of the pipeline under current operating conditions, ¶ 0063); 
calculate a priority level of a response for each pipe with respect to the evaluation item (i.e., The presented MT device helps to plan necessary structural maintenance procedures and define their priorities, ¶ 0120), wherein the priority level for each pipe indicates a priority as to replacement or repair of the pipe relative 
compare, among the pipes that are the diagnostic targets, the calculated priority levels (i.e., Table 2 provides a ranking of sites (i.e. locations) with magnetic anomalies based their danger degree. On sites with the first danger rank, the first priority repair-reconstruction works are carried out. On sites with the second danger rank, planned repair-reconstruction works are scheduled. On sites with the third danger rank, the operation of the pipeline is allowed without repair-reconstruction works, ¶ 0172).
Goroshevskiy et al does not disclose wherein the pipe information on each pipe includes a state of the pipe, a parameter directly affecting costs when the pipe has a malfunction, a parameter indirectly affecting the costs when the pipe has the malfunction, a parameter directly affecting the costs when the pipe does not have the malfunction, and a parameter indirectly affecting the costs when the pipe does not have the malfunction.

The priority for replacement of pipeline to be managed is set on the basis of the soundness determination and the hazard determination based on the measurement results of each pipeline, a replacement demand outlook is developed on the basis of the estimation of life cycle cost of each pipeline, and the operable medium- to long-term replacement plan (including a repair and an implementation method) and the operable medium- to long-term investment plan are developed by comparing with the fiscal balance outlook (¶ 0048).
Goroshevskiy et al and Kamoi are concerned with effective pipeline analysis and management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the pipe information on each pipe includes a state of the pipe, a parameter directly affecting costs when the pipe has a malfunction, a parameter indirectly affecting the costs 
 As per claim 2, Goroshevskiy et al disclose select at least one evaluation item group from a plurality of evaluation item groups; and set at least one of a plurality of evaluation items for each of the selected evaluation item groups, as the evaluation item for the pipes (i.e., Registering and processing of the obtained data and assessing resulting anomalies in accordance with their risk-factor and structural topology (mapping), ¶ 0123).
As per claim 3, Goroshevskiy et al disclose set the evaluation item relevant to an evaluation index that has been input; and calculate the priority level of the response for each pipe with respect to the evaluation item relevant to the evaluation index (i.e., input modules 704 and 706, figure 11. The present invention also describes the magnetographic method maintenance timeline planning method (priority steps), optimized for extended metallic constructions, ¶ 0122).
As per claim 4, Goroshevskiy et al disclose wherein at least one of a type of each pipe, a length of each pipe, a diameter of each pipe, a number of bursts of each pipe, a leakage amount from each pipe, a time period during which a fluid in each pipe cannot be used, an amount of damage when an accident occurs in each pipe, a 
As per claim 5, Goroshevskiy et al disclose wherein at least one of a plurality of indexes relating to a characteristic of each pipe is selected as the evaluation index (i.e., The contact device also connected the data recording unit and decoding system that provides conclusive information about the presence and location of the defects in the form of magnetograms that shows the location of the defective pipe sections and their degrees of risk, ¶ 0082). 
Goroshevskiy et al does not explicitly disclose a characteristic of a fluid in each pipe is selected as the evaluation index.
Kamoi discloses an ultrasonic flow rate measurement device(s) is arranged adjacent to the upstream side(s) of a vibration measurement device(s) (the number of the flow rate measurement devices to be arranged can be less than the vibration measurement device(s)) and measures a flow rate. In the case of an increase in flow rate in a time period in which a water supply is less utilized such as early morning and midnight or an increase in total flow rate in a certain period of time, a possibility of water-leakage is increased (¶ 0045).
Goroshevskiy et al and Kamoi are concerned with effective pipeline analysis and management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a characteristic of a fluid in the pipe is selected as the evaluation index in Goroshevskiy et al, as seen in Kamoi, 
As per claim 6, Goroshevskiy et al disclose generate information on a plurality of candidates for the evaluation index relevant to the evaluation item; output the candidate for the evaluation index; receive an input of the evaluation index selected from the candidates for the evaluation index of the diagnostic target; and calculate the priority level with respect to the input evaluation index (i.e., Table 2 provides a ranking of sites (i.e. locations) with magnetic anomalies based their danger degree. On sites with the first danger rank, the first priority repair-reconstruction works are carried out. On sites with the second danger rank, planned repair-reconstruction works are scheduled. On sites with the third danger rank, the operation of the pipeline is allowed without repair-reconstruction works, ¶ 0172).
As per claim 7, Goroshevskiy et al disclose set the evaluation item based on at least one of pipe type information, laying information, structure information, environmental influence information, user complaint information, and physical information acquired by actual measurement, with regard to the pipes that are the diagnostic targets (i.e., The information visualization (display) unit of the device represents a topological map of the structure in real coordinates, showing; simultaneously a structure layout, the foreign objects in vicinity, the calculated values of a mechanical stress and the location of the found anomalies, ¶ 0074).

 As per claim 9, Goroshevskiy et al disclose acquire the pipe information from a database (i.e., storage device 730, figure 11).
As per claim 10, Goroshevskiy et al disclose display, on a map, the priority level in association with a location at which each pipe is installed (i.e., The information visualization (display) unit of the device represents a topological map of the structure in real coordinates, showing; simultaneously a structure layout, the foreign objects in vicinity, the calculated values of a mechanical stress and the location of the found anomalies, ¶ 0074).
Claims 11-19 are rejected based upon the same rationale as the rejection of claims 1-9, respectively, since they are the method claims corresponding to the asset management device claims.
Claim 21 is rejected based upon the same rationale as the rejection of claim 1, since it is the computer-readable storage medium claim corresponding to the computing platform claims.

Response to Arguments
 	In the Remarks, Applicant argues, as amended, claim 1 recites that the priority level for each pipe indicates a priority as to replacement or repair relative to priorities as to the replacement or the repair of other of the pipes. Therefore, the claim language is directed to a practical application of any alleged abstract idea or other judicial exception. That is, even if arguendo how the priority level is calculated as recited in the claim language is considered an abstract idea, insofar as the priority level for each pipe indicates its replacement or repair priority relative to the replacement or repair priority of the other pipes, the claim language is directed to patent eligible subject matter because the calculation of the priority level provides practical information and thus is a practical application of the calculation. The Examiner respectfully disagrees.
Other than reciting at least one memory storing a set of instructions; and at least one processor, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine 
The at least one memory storing a set of instructions; and at least one processor in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in the claims do no more than use computer components as a tool (i.e., at least one memory storing a set of instructions; and at least one processor).  There is no change to the computers and/or other technology recited in the claims, thus the claims do not improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 
Applicant also argues, as amended, claim 1 recites that the pipe information on each pipe includes a state of the pipe, a parameter directly affecting costs when the pipe has a malfunction, a parameter indirectly affecting the costs when the pipe has the malfunction, a parameter directly affecting the costs when the pipe does not have the malfunction, and a parameter indirectly affecting the costs when the pipe does not have the malfunction. The applied art does not teach this claim language. 
That is, the applied art does not teach receiving an input of information on each pipe, as pipe information, where the pipe information is specifically the aforementioned claim language. The applied art does not set, based on such pipe 
The Examiner respectively submits that Goroshevskiy et al, in view of Kamoi indeed disclose Applicant’s amended claim language, as discussed in the updated rejection.

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        March 19, 2022